DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 09/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/01/2020 is withdrawn.  Claims 8-10, directed to a method for joining a cord ply for a tire, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the following limitations: “the first press comprises a cord end press capable of vertically moving in a direction perpendicular to a placement surface of a first cord ply … a first cord ply fixator that lowers the cord end press so that a bottom surface of the cord end press presses and fixes the positioned first cord ply against an upper surface of the first pressure receiver is provided, and a second cord ply positioner that positions a second cord ply by bringing a tip of the second cord ply into contact with a side surface of the cord end press pressing the first cord ply is provided, the first pressurizer is configured so that the first press lowers to apply a pressing force to the tail end of the first cord ply placed on the upper surface of the first pressure receiver while the bottom surface of the cord end press presses the first cord ply”. 
Claims 2-10 are allowable by dependence on claim 1. 
The closest prior art is considered to be Kida et al. (JP 4616383, see machine translation) (of record) and Azuma (JP 62-187020, see machine translation) (of record), as discussed in the previous office action of record.
Kida discloses the claimed limitations as discussed in the previous office action. However, Kida does not teach or suggest that the first press comprises a cord end press capable of vertically moving in a direction perpendicular to a placement surface of the cord ply, nor does the prior art of record teach or suggest such a claim limitation. While pins that act as stoppers are known in the similar art, such as Azuma as discussed in the previous office action of record, one of ordinary skill would not have found it obvious that a stopper pin would function in the same manner and for an equivalent purposes as the cord press of the claimed invention, which functions to be lowered such that a bottom surface presses and fixes the positioned first cord ply against an upper surface of the first pressure receiver, wherein a second cord ply is then subsequently positioned such that its tip is brought into contact with a side surface of the cord end press pressing the first cord ply. A stopper or positioning pin is merely used to guide the cord plies rather than to pin them down onto the press surface. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Kida in order to provide the first press with a cord end press capable of vertically moving in a direction perpendicular to a placement surface of a first cord ply without any teaching or motivation to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749